DETAILED ACTION
Claims 9-16 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2021 has been entered.
Election/Restrictions
Claim 9 allowable. The restriction requirement between species , as set forth in the Office action mailed on 9/27/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/27/2019 is partially withdrawn.  Claims 15 and 16, directed to species I, sub species B are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11 and 14, directed to species II are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Josh Jones on 4/27/2021.
The application has been amended as follows: 
In the Claims:
9. A combustor system comprising: 
a combustor case;
a combustor within the combustor case, a combustion chamber defined within the combustor; 
a fuel manifold operatively connected to the combustor case; 
an annular fuel distributor downstream from and fluidly connected to the fuel manifold, wherein the annular fuel distributor is configured to provide fuel into the combustion chamber, wherein the annular fuel distributor defines a portion of the combustion chamber; 
at least one air swirler upstream from the fuel distributor, wherein the at least one air swirler defines a portion of the combustion chamber, wherein the at least one air swirler is configured to impart swirl to air going from between the combustor case and the combustor into the combustion chamber, wherein the at least one air swirler includes:
a first annular body defining a first center axis; and
a first plurality of slots defined in the first annular body, the first plurality of slots circumferentially spaced apart from one another, wherein each slot of the first plurality of slots defines first annular body; and 
an air mixer downstream from the annular fuel distributor and , wherein the air mixer defines a portion of the combustion chamber, wherein the air mixer is configured to impart swirl to air going from between the combustor case and the combustor into the combustion chamber wherein the air mixer includes: 
a second annular body defining a second center axis; and 
a second plurality of slots defined in the second annular body, the second plurality of slots circumferentially spaced apart from one another, wherein each slot of the second plurality of slots defines a respective center injection axis extending between an outer surface of the second annular body [[to]] and an inner surface of the second annular body, wherein each respective center injection axis is parallel to [[the]] a respective plane bisecting the second annular body, wherein at least one slot of the second plurality of slots is intersected by the respective bisecting the second annular body 
wherein a first offset defines a distance between the respective  corresponding with the at least one slot of the second plurality of slots at least one slot of the second plurality of slots wherein the first offset distance is measured perpendicular to the respective plane corresponding with the at least one slot of the second plurality of slots, 
wherein the first offset is smaller than a second offset, 
wherein the second offset defines  corresponding with a first slot of the first plurality of slots of the first slot of the first plurality of slots, wherein the second offset distance is measured perpendicular to the respective plane corresponding with the first slot of the first plurality of slots
10. The combustor system as recited in Claim 9, wherein a plane bisecting the second annular body is parallel to two of the of the second plurality of slots.  
11. (Cancel)
12. The combustor system as recited in Claim 9, wherein each slot of the second plurality of slots defines a respective longitudinal axis 
 of the second plurality of slots defines a respective longitudinal axis second center axis 
14. (Cancel)
15. (Rejoinder) The combustor system as recited in Claim 9, wherein at least one of the center injection axes of the second plurality of slots is at an oblique angle relative to the second center axis 
16. (Rejoinder) The combustor system as recited in Claim 9, wherein a distance between an upstream side of a given one of the plurality of second slots and the respective plane corresponding with the given one of the plurality of second slots in a direction perpendicular to the respective plane corresponding with the given one of the plurality of second slots is different from a distance between a downstream side of the given of the plurality of second slots corresponding with the given one of the plurality of second slots in a direction perpendicular to the respective plane corresponding with the given one of the plurality of second slots.

Amendment to the Title
Authority for the examiner’s amendment to the title may be found in MPEP §606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
The title is amended as follows:
-- Combustor with an Air Mixer and an Air Swirler each having Slots --

Allowable Subject Matter
Claims 9-10, 12-13 and 15-16 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ T.J. /Examiner, Art Unit 3741



	
	/SCOTT J WALTHOUR/            Primary Examiner, Art Unit 3741